DEVIN, J., dissents for the reasons stated in former appeal.
CLARKSON and SEAWELL, JJ., concur in dissent.
Civil action to recover on double indemnity provision of a life insurance policy.
From judgment on verdict for defendant plaintiff appeals.
This is the fourth appeal in this case. Former appeals are reported in212 N.C. 354, 193 S.E. 293; 215 N.C. 402, 2 S.E.2d 17; and217 N.C. 705, 9 S.E.2d 479, where the material facts are set forth.
The substantive evidence tending to show the circumstances under which deceased met his death offered in the trial below is substantially the same as that appearing in the record on the last appeal. There is no material variance. This evidence, considered in the light most favorable *Page 369 
to the plaintiff, tends to show that the deceased suffered death as a result of a gunshot wound intentionally inflicted by another. If believed and accepted by the jury, when considered in connection with such evidence as tendered to contradict the same and to impeach the witness, it was such as to require a finding favorable to the defendant. The peremptory instruction given was in accord with the opinion in the former appeal reported in 217 N.C. 705, 9 S.E.2d 479.
In the judgment below there is
No error.
DEVIN, J., dissents for the reasons stated in former appeal.
CLARKSON and SEAWELL, JJ., concur in dissent.